Title: To Benjamin Franklin from [Samuel Cooper], 27 February 1777
From: Cooper, Samuel
To: Franklin, Benjamin


My dear Sir,
Boston N.E. Feby 27. 1777
I wrote you some Time ago, acknowledging the Receit of your kind Letter dated from Philadelphia 25th Octr. last, the Day you embarqued for Europe, and read your affectionate Leave to all our Friends. We often think and talk of you, and constantly follow you with our best Wishes. I have lately heard with particular Pleasure of your safe Arrival in France, where I know you meet with many Friends, and where all Orders of People will treat you as you deserve, and I can wish you Nothing better. May Heaven preserve your Life and Health for the Sake of your Country, for which I know your Wishes are at least equal to your Abilities:
“Oh! save my Country, Heaven, will be your last.”
You have doubtless heard, before this can reach you, perhaps already, from those who can best inform you, of the happy Change in the Face of our Affairs since the 26th of Decr. last. When our Army was wasted greatly, when what remain’d was upon the Point of Dissolution, the Time of Enlistment being expir’d, when General Lee, upon whom we plac’d large Hopes was snatch’d from us; when Washington, whose Prudence and Firmness can never be too much applauded was driven with his handful of Men thro the Jersies, beyond the Delaware, when ev’ry Thing upon which the States depended for the Winter’s Defence seem’d to fail; then a kind Providence, in whose Blessing, in so righteous a Cause, you express’d so firm a Dependance, signally interpos’d on our Behalf. Washington was animated to form a great and daring Design, considering his Circumstances. He attack’d the conquering and pursuing Army; He sav’d Philadelphia; He almost instantly clear’d the West Jersies. He reviv’d the Spirits of the States, tho they remain’d firm, at the most pressing Season, almost beyond Example; Since which the British Forces and their Auxiliaries have been coop’d up at Brunswick and Amboy by scarcely any Thing more than a Militia inferior even in Numbers. Desertions from the Enemy are now frequent. They are straitned for Provisions and Forage. Alarms and Fatigues and Sickness have worn their Men, and impair’d their Number. Frequent Skirmishes, in which we have constantly had the advantage have done the same. A large foraging Party, that lately ventur’d but a little way from Brunswick have been drove back with Precipitation and considerable Loss. The States are now engag’d in forming their new Army: There are Difficulties, but not we hope unsurmountable. Washington begins to receive in considerable Numbers the new Levies. Those from this Quarter that are first in readiness, march to Ticconderoga. The Lake has not yet been frozen over, and it is believ’d we are for the present safe on that Side. Will France let such an opportunity for her own Advantage, slip out of her Hands? Can Britain give her an Equivalent for the Independance of these States? Will the House of Bourbon not exert itself to prevent any more forreign Troops from coming to America? Can we have no Men of War to open our Ports, and Trade, and secure our most necessary Supplies? Will not France employ it’s Influence in Canada, and on the Forreigners that are here? Many of them have already mutinied at N: York, and are confin’d in Jayls and Guardships, or disarm’d, or very narrowly watch’d by Britons. We have Reports of the same kind from Canada.
Adieu my dear Sir, for having such short Warning of this Opportunity, I write in Hast and Fear of missing it. Remember me to any Friend you see where you now are. Ev’ry Blessing attend you. Pray write me. With the greatest Esteem and Attachment, ever Yours:
 
Addressed: The Honle: Benjn. Franklin Esqr. LLD / In Paris
Endorsed: Dr Cooper Boston Feb. 27. 1777.
